In re State of Louisiana applying for writ of certiorari and stay order.
The petition of the relator in the above entitled and numbered case having been duly considered
It is ordered that a writ of certiorari issue herein, directing the Honorable Rudolph F. Becker, Jr., Judge of the Criminal District Court for the Parish of Orleans to transmit to the Supreme Court of Louisiana, on or before the 14th day of November, 1968, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
*513It is further ordered that the aforesaid Judge of said Court and the respondents through their attorneys shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said Criminal District Court shall be stayed and suspended.
Writ granted with stay order.